IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 97-CT-00996-SCT
J.W. WEBSTER
v.
STATE OF MISSISSIPPI
                                    ON WRIT OF CERTIORARI
DATE OF JUDGMENT:                                05/22/97
TRIAL JUDGE:                                     HON. KENNETH LEVENE THOMAS
COURT FROM WHICH APPEALED:                       COAHOMA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                          CHERYL WEBSTER
ATTORNEY FOR APPELLEE:                           OFFICE OF THE ATTORNEY GENERAL

                                                 BY: W. GLENN WATTS
DISTRICT ATTORNEY                                LAWRENCE Y. MELLEN
NATURE OF THE CASE:                              CRIMINAL - FELONY
DISPOSITION:                                     REVERSED AND REMANDED - 1/27/2000
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                  2/17/2000



     EN BANC.
     PITTMAN, PRESIDING JUSTICE, FOR THE COURT:

                                    STATEMENT OF THE CASE

¶1. J.W. Webster was convicted in the Circuit Court of Coahoma County of murder and was sentenced to
life imprisonment in the custody of the Mississippi Department of Corrections. Webster appealed and his
case was assigned to the Court of Appeals, which affirmed his conviction. He subsequently filed a Petition
for Writ of Certiorari which was granted by this Court. Because the trial court erroneously found that
Webster used his peremptory strikes in a racially motivated manner, we reverse and remand for a new trial.

                                                 FACTS

¶2. On July 5, 19996, Deloris LeFlore, her children, and Bennie Rosebur, her boyfriend, were in the
process of moving LeFlore to another house when Webster, according to his testimony, arrived to retrieve
his lawn mower and several other items. LeFlore told Webster to leave after an altercation between
Webster and Rosebur. LeFlore also told her younger son to call the police. Webster then picked up a beer
bottle, but LeFlore's oldest son Michael intervened, and Webster was again asked to leave.

¶3. After it appeared that Webster had left, Rosebur went outside to fix a chair while LeFlore's younger
son, Curtis, stood in the doorway and talked to him. Curtis and LeFlore both testified that Webster was
subsequently seen exiting the house with a knife. According to Curtis' testimony, Webster walked over to
Rosebur and stabbed him in the left side of the neck. Curtis further testified that as Rosebur attempted to
stagger away, Webster appeared to be chasing after him.

¶4. After Curtis locked the door and ran upstairs, Webster tried to re-enter the house, but was unable to
get in. Webster then left the house, and Curtis and Michael put Rosebur in the car and took him to the
hospital. LeFlore testified that she later flagged Webster down as he drove by in his car and stated, "I think
you might have killed Bennie." LeFlore stated that Webster's response was that "if he had then he ought to
be dead." Bennie later died from his wound.

¶5. When the police arrived, LeFlore pointed out Webster to the police. After Webster was given his
Miranda rights and searched by the police, Webster informed them that he had been cut with the knife. The
police then took him to the hospital for treatment. Webster was indicted for murder on December 10,
1996, and was subsequently convicted of murder. Webster appealed, and his case was assigned to the
Court of Appeals, which affirmed his conviction. Webster then filed a Petition for Writ of Certiorari which
we granted.

                                                 ANALYSIS

                                                       I.

                 Was Webster's use of his peremptory challenges racially motived?

¶6. Webster first argues that the Court of Appeals' opinion is in conflict with Batson v. Kentucky, 476
U.S. 79 (1986). Specifically he argues that he gave a race neutral reason for striking Morris Favi from the
panel in that he was in a position of management at Cooper Rubber and Tire when his attorney, Cheryl
Webster, successfully sued the company for discriminatory employment practices. He further argues he did
not strike two other jurors, one of which was white and one of which was African American, who worked
for the same company because they were labor, not management. Webster goes on to state that because
Favi was allowed to serve on the jury, he was judged by a tainted juror and two people who worked for
the tainted juror.

¶7. On this issue, the Court of Appeals found:

      In the case sub judice, Webster exercised his first five peremptory challenges on white jurors.
      Webster then attempted to strike Juror No. 2, and the State objected challenging the strike under
      Batson and its progeny. It is this Court's finding that determination of whether a prima facie case
      exists must focus on whether Webster was excluding all or almost all of the potential white jurors.
      Since that occurred here, an explanation was required. Webster then gave his explanation for striking
      Juror No. 2, and the court rejected it holding that it was not race-neutral. Webster attempted to
      further justify the strike, but the court refused to change its ruling.

      As stated above, trust is placed in a trial judge to determine whether or not a discriminatory motive
      drives the reasons given for striking a potential juror. The determination of discriminatory intent will
      likely turn on a trial judge's evaluation of a presenter's credibility and whether an explanation should
      be believed. Id.; Batson, 476 U.S. at 98. Thus, trial courts are given great deference in their findings
      of fact surrounding a Batson challenge. Lockett, 517 So. 2d at 1350. This deference specifically
includes a trial judge's determination of any racially discriminatory motive underlying any articulated
reasons given. Harper, 635 So. 2d at 868. The following dialogue occurred between the parties
when Webster attempted to strike Juror No. 2:

BY MR. ROSSI: Your Honor, the State would challenge under [Batson] and its progeny. The
defense's strikes, they have levied a total of five strikes striking all white jurors with those five strikes
and several of these jurors have not responded to any questions regarding any of the things that the
Court or the attorneys asked in the open court, to differentiate them from any other jurors that are left
on the panel.

BY THE COURT: All right. Ms. Webster, what is your reasons [sic] for striking D-1 which is Juror
No. 2?

BY MS. WEBSTER: Oh, Morris Favi, is because I had sued Cooper Tire when he was plant
manager for discrimination and that the party that I had sued him for, I believe, was Anna Webster.

BY THE COURT: Who is Anna Webster?

BY MS. WEBSTER: Anna Webster is J.W. Webster's sister-in-law and I won. And so I would
strike Morris Favi because of that particular conflict.

....

BY MR. ROSSI: First of all Mr. Favi was asked whether or not he knew Mr. Webster, the attorney,
and he indicated he did not. The fact that he works at a company that has been sued by Ms.
Webster, and I don't doubt that she has represented she has sued that company, that [she has] is not
grounds to then strike Mr. Favi. I further point out that there are other Cooper Tire employees who
are on the list, who are black, who have not been struck.

BY MS. WEBSTER: Well, he was the plant manager, I believe, at the time.

BY THE COURT: In view of the fact that there are other jurors similarly situated, Ms. Webster, who
were not stricken and those other jurors being white and the first one that I see is Henry Larry, the
Court reinstates Juror No. 2 who becomes our first juror.

BY MS. WEBSTER: Did you say Henry Larry was white?

BY MR. ROSSI: No, Henry Larry, I believe is black.

BY THE COURT: Is a black person who works at the same company who was not stricken.

BY MS. WEBSTER: Well, yes, but I have no idea that he was even working there at the time when
the lawsuit took place.

BY THE COURT: Okay. Well, you may make exception to the Court's ruling but the Court has
ruled. . . .

As stated in the aforementioned, Webster gave additional reasons to justify the strike after the judge's
ruling stating that he had accepted a white juror who was an employee of the same company, and that
      Juror No. 2 was in management with the company and the other jurors from the same company were
      not. However, the trial judge did not change his ruling. After careful review of the limited information
      contained in the record before us, it is this Court's finding that the trial judge's determination of this
      issue warrants our giving him "great deference" in his determination. Since his ruling was not clearly
      erroneous or against the overwhelming weight of the evidence, we find this issue to be meritless.

Webster v. State, No. 97-KA-00996-COA, 1999 WL 87081 at *3-5 (Miss. Ct. App. Feb. 23, 1999).

¶8. Pursuant to Batson v. Kentucky, 476 U.S. 79 (1986), the party objecting to the peremptory challenge
must first make a prima facie showing that race was the criteria for the strike. 476 U.S. at 96-97; Stewart
v. State, 662 So. 2d 552, 557 (Miss. 1995). The burden then shifts to the party exercising the challenge to
offer a race-neutral explanation for striking the potential juror. Batson, 476 U.S. at 97-98; Stewart, 662
So. 2d at 558. Finally, the trial court must determine whether the objecting party has met its burden by
showing that there has been purposeful discrimination. Batson, 476 U.S. at 98; Stewart, 662 So. 2d at
558.

¶9. In this case, the State argued that Webster had used his first five peremptory strikes against white
jurors, thereby giving rise to a reasonable inference of purposeful discrimination. See Batson, 476 U.S. at
97 (stating that "pattern" of strikes may suffice for prima facie showing). Webster attempted to offer race-
neutral reasons for his actions, claiming that Favi had worked at Cooper Rubber and Tire when Webster's
attorney had successfully sued the company for discriminatory employment practices. The State responded
that Webster had left two other employees of Cooper Tire and Rubber on the jury. The trial court found the
strike to be racially motivated.

¶10. Great deference is accorded to the trial court in determining whether the offered explanation under the
unique circumstances each case presents is truly a race-neutral reason. Stewart at 558. The Court will not
reverse a trial judge's factual findings regarding a Batson issue "unless they appear clearly erroneous or
against the overwhelming weight of the evidence." Stewart at 558 (quoting Lockett v. State, 517 So. 2d
1346, 1350 (Miss. 1987)). "The demeanor of the attorney using the strike is often the best evidence on the
issue of race-neutrality." Stewart, 662 So. 2d at 559 (citing Hernandez v. New York, 500 U.S. 352, 365
(1991)). "The credibility of the one making the challenge is often decisive." Id. In addition to the demeanor
of the attorney, the trial court must consider all other relevant circumstances, such as the way prior
peremptory strikes have been used and the nature of the questions on voir dire. Stewart, 662 So. 2d at
559.

¶11. However, this Court has also said:

      A peremptory challenge does not have to be supported by the same degree of justification required
      for a challenge for cause. Batson, 476 U.S. at 97, 106 S.Ct. at 1723, 90 L. Ed. 2d at 88; Harper v.
      State, 635 So. 2d 864, 867 (Miss.1994); Benson v. State, 551 So. 2d 188, 192 (Miss.1989).

Stewart at 558. In this case, Webster offered a sufficient race neutral reason for striking the juror, i.e. he
was a member of management at Cooper Rubber and Tire when his attorney successfully sued the
company for discriminatory employment practices on behalf of Webster's sister-in-law. Therefore appears
that the trial court's decision was clearly erroneous and against the overwhelming weight of the evidence,
and we reverse and remand on this issue for a new trial.
                                                        II.

            Did the trial court err by failing to give Webster's jury instruction on accident

¶12. Webster next argues that the Court of Appeals erred in finding no error in the trial court's refusal to
give his jury instruction D-2,(1) which was an accident instruction. Webster argues that there was an
evidentiary basis for such an instruction to be given, and therefore the trial court erred in refusing to give it.
However, Webster fails to point out where such evidence is contained in the record, nor does he cite any
authority in support of his position.

¶13. On this issue, the Court of Appeals found:

      In the case at bar, no facts or evidence appeared in the testimony that the killing occurred both by
      self-defense and by accident. Webster testified that since Rosebur was outside with a knife, he
      grabbed a butter knife when he attempted to leave, and that the two of them began to chase each
      other around. Webster stated that realizing that the butter knife would not protect him, he grabbed a
      stick that was on the ground. Webster stated that as they were fighting each other, the next thing he
      saw was blood coming from Rosebur's chest. Webster testified that Rosebur stabbed himself during
      the altercation; however, testimony from Curtis and the state pathologist contradicted Webster's
      account of what actually took place. Curtis testified that as he was standing in the doorway, Webster
      walked past him with a butcher knife behind his back, approached Rosebur from behind, and stabbed
      him in the neck. Dr. Stephen Hayne, the medical examiner, testified that Rosebur's fatal stab wound
      would have been consistent with being stabbed from behind if the assailant was right-handed. Dr.
      Hayne stated:

      [T]he stab wound to the decedent traveled slightly to the left and normally stab wounds, if they're
      being inflicted from the front by a right-handed person, usually travels slightly to the left at
      approximately 10 degrees as well as going downward at approximately 60 degrees. So it would be
      consistent with a stab wound from behind.

      Moreover, on cross-examination, Dr. Hayne testified that he did not believe that Rosebur could have
      stabbed himself. His testimony, in pertinent part, reads as follows:

      Q: And could the fatal wound- I'll ask a hypothesis. If Bennie Rosebur had a knife in this hand and it
      was hit with such great force, could it have been forced into him at such great force that the wound
      would have been caused by the knife in this hand?

      A: The only way I could conceive of that occurring, if someone took his hand and then drove his hand
      into his chest.

      Q: All right. Could they have hit it with such great force with say a stick to have hit it to go in?

      A: I do not believe so, no.

      Q: You don't think that it's possible to hit someone with such force that you could drive it into them
      like a stake?

      A: It is possible to strike a person with enough force to drive a hand-holding knife into the body.
      However, in this case, I would expect to see the external injuries on the right upper extremity, the right
      hand, the fingers of the right hand, the forearm of the right upper extremity or the right arm indicating
      that that type or force had been applied to the extremity allowing for the stab wound of the chest as
      you describe, and I did not see that.

      Therefore, it is this Court's finding that there was no evidentiary basis capable of supporting a factual
      finding that Webster had accidentally stabbed Rosebur under such circumstances, and the requested
      jury instruction was properly denied.

Webster v. State, No. 97-KA-00996-COA, 1999 WL 87081 at *9 (Miss. Ct. App. Feb. 23, 1999).
After a thorough review of the record, we find that there was not a sufficient evidentiary basis to support
giving an accident instruction, and therefore, the Court of Appeals correctly decided this issue. We affirm
on this issue.

                                                       III.

              Was the failure to give a sua sponte limiting instruction reversible error?

¶14. Finally, Webster argues that the Court of Appeals erred in affirming his conviction in that the trial court
admitted evidence of a prior bad act without making an on-the-record determination that the probative
value outweighed the prejudicial effect of the evidence. Specifically, he argues that the trial court should not
have allowed testimony regarding a fight that took place approximately one year earlier between him and
the victim because it was too prejudicial. In addition, he argues that the trial court did not sua sponte give
the required limiting instruction, and therefore the Court of Appeals' opinion is in conflict with Eubanks v.
State, 419 So. 2d 1330 (Miss. 1982).

¶15. In Eubanks, supra, Jeffrey Glenn Eubanks was convicted of simple assault upon a conservation
officer after he was arrested pursuant to an arrest warrant stemming from an incident a couple of weeks
earlier. Eubanks at 1330-31. Over the objection of Eubanks, the State was allowed to present evidence
concerning the prior incident which resulted in the issuance of the arrest warrant. Id. at 1331. We found the
admission of the evidence to be reversible error, and in so doing we stated:

      We reverse and remand this case for the reasons enumerated in Spears v. State, 253 Miss. 108, 175
So. 2d 158, 167 (1965), wherein we quoted from Scarbrough v. State, 204 Miss. 487, 37 So. 2d
748 (1948), stating:

      "This is not one of those cases for the application of the rule that a conviction will be affirmed unless it
      appears that another jury could reasonably reach a different verdict upon a proper trial than that
      returned on the former one, but rather it is a case where the constitutional right of an accused to a fair
      and impartial trial has been violated. When that is done, the defendant is entitled to another trial
      regardless of the fact that the evidence on the first trial may have shown him to be guilty beyond every
      reasonable doubt. The law guarantees this to one accused of crime, and until he has had a fair and
      impartial trial within the meaning of the Constitution and Laws of the State, he is not to be deprived of
      his liberty by a sentence in the state penitentiary." 204 Miss. at 497, 37 So.2d at 750.

      Excluding the prejudicial testimony complained of we are aware there was ample evidence to convict
      Eubanks for simple assault. However, the State, by continuously placing before the jury throughout
      the trial evidence designed to show Eubanks guilty of other and former misconduct, constituted
      prejudicial error. The combination of all this prejudicial testimony being introduced before the jury in a
      prosecution for simple assault, in our opinion, precluded the possibility of a fair trial upon the charge in
      the indictment. Sumrall v. State, 272 So. 2d 917 (Miss.1973).

Eubanks at 1332.

¶16. On this issue in the present case, as will be shown infra, the Court of Appeals properly found:

      It is this Court's finding that the trial court properly admitted the testimony under Rule 404 (b)
      because it indicated both a possible motive and showed intent. Furthermore, the trial court did make
      an adequate on-the-record finding regarding relevancy under Rule 403. Lastly, Webster is correct; no
      limiting instruction was sought or given by the court sua sponte. "Although Smith held it reversible
      error for the court not to give a limiting instruction sua sponte, neither Smith or any other case on
      point that had this type of error held that this oversight is not subject to a harmless error analysis."
      Moss v. State, 97-KA-00331-COA (¶23)(Miss. Ct. App. 1998). In Givens v. State, 96-KA-
      00650-COA (¶33)(Miss. Ct. App. 1998), this Court cited Forrest v. State, 335 So. 2d 900, 903
      (Miss. 1976), where the supreme court stated, "An error is harmless only when it is apparent on the
      face of the record that a fair minded jury could have arrived at no verdict other than that of guilty."
      (citations omitted).

Webster v. State, No. 97-KA-00996-COA, 1999 WL 87081 at *7 (Miss. Ct. App. Feb. 23, 1999).
After reciting the evidence against Webster, the Court of Appeals found that the failure of the trial court to
sua sponte give a limiting instruction regarding Webster's prior bad acts was harmless error in light of the
overwhelming evidence against him. Id. The Court of Appeals went on to add:

      However, we find it necessary to repeat what Judge Coleman stated in Givens, "Lower courts and
      prosecuting attorneys must not commit errors on the speculation that the Supreme Court [or the Court
      of Appeals] will affirm on the ground of harmless error." (Givens, 96-KA-00650-COA at ¶11)
      (quoting Townsend v. State, 605 So. 2d 767, 771 (Miss. 1992)). This issue is without merit.

Webster at *8.

¶17. In Smith v. State, 656 So. 2d 95 (Miss. 1995), Smith was indicted for possession of crack with the
intent to distribute. The State, allegedly for the purpose of proving intent to distribute, introduced evidence
of Smith's prior sales of cocaine. There we stated:

      In this crack cocaine case we are compelled to consider the proper handling and import of evidence
      of prior sales admitted for the purpose of showing intent to distribute. We conclude that such
      evidence is admissible for the purpose described if the trial court concludes that, under the
      circumstances, its probative value outweighs its prejudicial effect. A limiting instruction should and, if
      sought, must be given. We also conclude that such evidence, without more on the issue of intent, is
      insufficient to support a conviction for the offense of possession with intent. We, therefore, reverse
      and remand for sentencing on the offense of possession of cocaine.

Id. at 97.

¶18. In our analysis of the admissibility of Smith's prior cocaine sales, we found that the trial court properly
admitted the evidence of Smith's prior crack sales under the Rule 404(b) exception for acts offered to
prove "intent," and the trial court properly conducted a balancing analysis under Rule 403. We did,
however, find that the trial court committed error by failing to give a limiting instruction:

      We hold that evidence of prior acts offered to show intent to distribute is not barred by M.R.E. 404
      and is properly admissible if it passes muster under M.R.E. 403 and is accompanied by a proper
      limiting instruction.

      ...............

      The defense did not request, and the jury was not given, an instruction as to the limited purposes for
      which the other-crimes evidence could be considered. On appeal, Smith argues that it was error for
      the lower court not to grant a cautionary instruction, sua sponte.

Id. at 99.

¶19. We went on to say:

      Nevertheless, we must be mindful of our rules. We have promulgated M.R.E. 105 which clearly
      contemplates that restrictive instructions be given upon request and as the Comment acknowledges,
      that in the absence of a request, there is no error. ... We are loath to reverse for plain error in the face
      of a rule so clear. We say for the future, however, that wherever 404(b) evidence is offered and there
      is an objection which is overruled, the objection shall be deemed an invocation of the right to MRE
      403 balancing analysis and a limiting instruction. The court shall conduct an MRE [403] analysis and,
      if the evidence passes that hurdle, give a limiting instruction unless the party objecting to the evidence
      objects to giving the limiting instruction.

Id. at 100. The foregoing clearly establishes that if an accused objects to Rule 404(b) evidence and the trial
court, after conducting a Rule 403 analysis, finds that the probative value of the evidence outweighs the
prejudicial effect, the trial court must treat the objection to the admissibility of Rule 404(b) evidence as a
request for a limiting instruction.

¶20. The question remains, however, as to whether such an error is subject to harmless error analysis as
was found by the Court of Appeals. Puckett v. State, 737 So. 2d 322 (Miss. 1999), is helpful. In that case
the prosecution put on evidence that Puckett had been fired by his previous employer. Puckett at 351. We
found that the evidence was admissible pursuant to M.R.E. 404(a) because Puckett had opened the door
to character evidence, and in so doing stated:

      Puckett further alleges that he "is entitled to reversal" because of the failure of the Court to follow the
      requirements set forth by this Court in Bounds v. State, 688 So. 2d 1362, 1373 (Miss.1997). In
      Bounds, this Court cited Smith v. State, 656 So. 2d 95 (Miss.1995), for the proposition that "in the
      future whenever 404(b) evidence is offered, and there is an objection which is overruled, the
      objection shall be deemed an invocation of the right to a MRE 403 analysis and a limiting instruction."
      Bounds, 688 So. 2d at 1372 (citing Smith, 656 So. 2d at 100). Puckett's argument would be correct
      had the testimony been admitted under Rule 404(b). However, since we find the testimony admissible
      under Rule 404(a), the trial court's failure to issue a limiting instruction sua sponte is
      harmless error.

Puckett at 352 (emphasis added).
¶21. In addition, we have previously held harmless error analysis applies to questions of the admissibility of
evidence pursuant to M.R.E. 404(b). See Baldwin v. State, 732 So. 2d 236 (Miss. 1999) (holding
allowing confidential informant to testify as to other alleged drug sales by the defendant harmless error);
Carter v. State, 722 So. 2d 1258 (Miss. 1998) (holding evidence of defendant engaging in a previous
"shoot-out" harmless error in a trial for murder).

¶22. In light of the fact that we found the error in Puckett, supra, to be harmless, and we have previously
applied harmless error analysis to the question of admissibility of M.R.E. 404(b) evidence, we hold that
harmless error analysis is applicable in cases where the trial court does not sua sponte give the required
limiting instruction when M.R.E. 404(b) evidence is admitted. In the present case the evidence of Webster's
guilt, as recited by the Court of Appeals in its opinion, was overwhelming, and therefore we affirm on this
issue.

                                               CONCLUSION

¶23. The trial court erred in finding that Webster exercised his peremptory challenges in a racially motivated
manner, and therefore, we reverse and remand for a new trial consistent with this opinion. We further hold
that the Court of Appeals was correct in finding that the trial court's failure to sua sponte give a limiting
instruction was harmless error and that there was not a sufficient evidentiary basis for the trial court to give
an accident instruction. Therefore we affirm on these two issues.

¶24. REVERSED AND REMANDED.

      PRATHER, C. J., SULLIVAN, P.J., BANKS AND WALLER , JJ.,
      CONCUR. McRAE AND COBB, JJ., CONCUR IN RESULT ONLY.
      SMITH, J., CONCURS IN PART AND DISSENTS IN PART WITH
      SEPARATE WRITTEN OPINION JOINED BY MILLS, J. COBB, J.,
      JOINS IN PART.
      SMITH, JUSTICE, CONCURRING IN PART AND DISSENTING IN
      PART:
¶25. I agree with the majority on all issues except the majority's determination that the trial court
erroneously found that J.W. Webster used his peremptory strikes in a racially motivated manner and
because of such error Webster is entitled to a new trial.

¶26. The record reflects that Webster's counsel had used five strikes, all five against white jurors.
Whereupon, the State challenged the defense to cite reasons for its strikes in accordance with Batson v.
Kentucky, 476 U.S. 79 (1986), and the trial court held that a prima facie case existed and agreed that an
explanation was necessary requiring Webster to state on the record his reasons for striking the jurors.

¶27. The majority's decision to reverse for a new trial hinges upon the trial judge's ruling regarding a single
juror, Juror No. 2, Morris Favi, who was an employee of Cooper Tire as plant manager when supposedly
Webster's counsel had previously successfully sued Cooper Tire. Webster's counsel had accepted at least
two other jurors who were black and were also employees of Cooper Tire, thus similarly situated.
Accordingly, the trial court rejected counsel's explanation and ruled that the reason for striking this juror
was not race-neutral.

¶28. This Court has held that "Race-neutral explanations satisfy Batson, but only when they are not a
smokescreen behind which the state is, in reality, exercising discriminatory challenges." Griffin v. State,
607 So. 2d 1197, 1203 (Miss. 1992). The determination of discriminatory intent will likely turn on a trial
judge's evaluation of a presenter's credibility and whether an explanation should be believed. Batson, 476
U.S. at 98. Here, the trial judge was in the best position to observe the demeanor of the attorney for
Webster who was citing the reasons for Webster's strikes of the first five peremptory challenges used on
white jurors. The trial judge found a pattern was clearly present. The trial judge should rightfully be granted
deference in deciding a Batson challenge because the trial judge is in the best position to observe the
attorney's demeanor which is often the best evidence regarding the issue of race neutrality. Hernandez v.
New York, 500 U.S. 352, 365 (1991). It is obvious here that the trial judge's evaluation of Webster's
counsel's credibility and demeanor was sufficient for the learned judge to question counsel's discriminatory
intent in striking the first five white jurors. Apparently, the trial judge concluded that the actions of counsel
were but a "smoke screen . . . excercis[ed] to mask a discriminatory challenge." Griffin, 607 So. 2d at
1203. Giving deference to the trial court's finding of fact surrounding this Batson challenge, we should
affirm the trial court as did the Court of Appeals. See Lockett v. State, 517 So. 2d 1346, 1350 (Miss.
1987).

¶29. For these reasons, I respectfully dissent.

      MILLS, J., JOINS THIS OPINION. COBB, J., JOINS IN PART.
1. Instruction D-2 reads as follows:

      The killing of a human being is an excusable homicide if the defendant's act which caused the death of
      Bennie Rosebur was a result of an accident and misfortune in doing a lawful act by lawful means with
      usual and ordinary caution and without unlawful intent. If Bennie Rosebur's death was caused by the
      stabbing of the knife accidentally when it was hit by the defendant's stick during the incident and that
      the defendant used usual and ordinary caution and had no unlawful intent, then the homicide is
      excusable.

      If you do find that the stabbing was accidental and thus excusable, then you shall find for the
      defendant and return a verdict of not guilty.